 
EXHIBIT 10.3


AMENDMENT TO
JOINT VENTURE AGREEMENT


THIS AMENDMENT TO JOINT VENTURE AGREEMENT (the “Amendment”) is effective as of
the 30th day of August, 2006, by and between Ethanex Energy North America, Inc.
(“Ethanex”), and SEMO Milling, LLC (“SEMO”).


RECITALS


A.    Ethanex and SEMO entered into that certain Joint Venture Agreement dated
August 4, 2006 (the “JV Agreement”) pertaining to the formation and management
of a joint venture company, Ethanex at SEMO Port, LLC.


B.    Ethanex and SEMO desire to amend the JV Agreement as set forth herein.


AGREEMENT


In consideration of the above Recitals, which are incorporated herein by this
reference, the mutual agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Ethanex and SEMO agree as follows:


1.    Amendment of JV Agreement. The JV Agreement shall be amended as follows:


1.1
Obligations of the Parties. Section 7.1(e) of the JV Agreement shall be deleted
and replaced with the following language:




(e)
use its commercially best efforts to submit, no later than September 15, 2006,
all necessary permits required by the Missouri Department of Natural Resources
and any other applicable Governmental Authority to commence construction of the
Plant;



1.2
Term and Termination. Section 12.3 of the JV Agreement shall be deleted and
replaced with the following language:




12.3
This JV Agreement may be terminated by SEMO and the transactions contemplated
hereby abandoned if (i) Ethanex has not fulfilled its obligations pursuant to
Section 7.1(e) above and all necessary permits to commence construction of the
Plant have not been submitted to the Missouri Department of Natural Resources
and any other applicable Governmental Authority by September 15, 2006; (ii)
Ethanex has not fulfilled its obligations pursuant to Section 7.1(f) above to
enter into the EPC Contract by September 30, 2006 to provide detailed
engineering, procurement, and construction work as is necessary to ensure that
construction of the Plant shall commence no later than the Construction Start
Date; (iii) Ethanex has not secured the Third Party Financing on or before the
Effective Date; or (iv) construction of the Plant has not commenced on or before
the Construction Start Date.



2.    Effect of Amendment. The JV Agreement shall continue in full force and
effect as written except as amended hereby. To the extent any provisions of the
JV Agreement (prior to its amendment hereby) is inconsistent with the amendments
set forth herein, such provisions shall be deemed superseded hereby or modified
to conform herewith.
 


3.    Counterparts. This Amendment may be executed in counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together will be deemed to be one and the same instrument.


Ethanex and SEMO have executed this Amendment as of the date first written
above.



      ETHANEX ENERGY NORTH AMERICA, INC.  
   
   
    By:   /s/ Bryan Sherbacow    

--------------------------------------------------------------------------------

Its: President and CEO    

        SEMO MILLING, LLC  
   
   
    By:   /s/ Kenneth DeLine   

--------------------------------------------------------------------------------

  Its: Manager 
